 Case: 1:18-cv-00250-RWS Doc. #: 90 Filed: 07/30/21 Page: 1 of 2 PageID #: 473




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

WILLIE WILLIS,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )          Case No. 1:18 CV 250 RWS
                                           )
CAPE GIRARDEAU COUNTY JAIL,                )
et al.,                                    )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      On July 19, 2021 I ordered defendant to show cause why the Court should

not rule defendant Charla Earnheart’s motion for summary judgment as

unopposed. (Doc. 88). Plaintiff responded that he is seeking legal counsel and

asks the Court not to dismiss his case. (Doc. 89).

      The Court will grant plaintiff an additional 30 days to obtain legal counsel

and respond to summary judgment. If plaintiff does not have legal counsel by that

date, he must file a pro se opposition to summary judgment or the motion will be

ruled without further notice from the Court. If counsel enters an appearance on

behalf of plaintiff within that time period, the Court will consider, if requested,

granting a further extension of time to give counsel sufficient opportunity to

review the file and file an opposition to summary judgment.

      Accordingly,
 Case: 1:18-cv-00250-RWS Doc. #: 90 Filed: 07/30/21 Page: 2 of 2 PageID #: 474




      IT IS HEREBY ORDERED that plaintiff shall either have counsel enter

an appearance on his behalf and file an opposition to summary judgment or

request an extension of time to so by August 30, 2021. If no counsel enters an

appearance on plaintiff’s behalf by August 30, 2021, plaintiff must file a pro se

opposition to summary judgment by August 30, 201 or the Court will rule on

defendant’s motion for summary judgment as unopposed without further

notice from this Court.



                                     _______________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE
Dated this 30th day of July, 2021.




                                        2
